            Case 2:18-cv-01274-TSZ Document 119 Filed 09/30/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8                                  AT SEATTLE

 9
      CAVE MAN KITCHENS INC.,
10                          Plaintiff,
                                                      C18-1274 TSZ
11         v.
12                                                    MINUTE ORDER
      CAVEMAN FOODS, LLC,
13                          Defendant.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
         (1)     Pursuant to the parties’ stipulation, docket no. 118, defendant’s motion for
16
   summary judgment, docket no. 103, is RENOTED to October 16, 2020. Plaintiff’s
   response shall be filed by October 5, 2020, and any reply shall be filed by the new noting
17
   date.
18        (2)   Defendant’s request for judicial notice, docket no. 112, is also RENOTED
   to October 16, 2020, and will be considered together with defendant’s motion for
19 summary judgment.

20        (3)   Defendant’s unopposed motion to seal, docket no. 102, is GRANTED, and
   the unredacted version of the Declaration of Jeff Hansberry and Exhibit A thereto, docket
21 nos. 109 and 109-1, and Exhibits G and H to the Declaration of Chris Running, docket
   nos. 110 and 111, shall remain under seal.
22

23

     MINUTE ORDER - 1
             Case 2:18-cv-01274-TSZ Document 119 Filed 09/30/20 Page 2 of 2




 1          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 30th day of September, 2020.
 3

 4                                                    William M. McCool
                                                      Clerk
 5
                                                      s/Karen Dews
 6                                                    Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
